Exhibit 10.1

 

SRA INTERNATIONAL, INC.

 

Nonstatutory Stock Option Agreement

Granted Under 2002 Stock Incentive Plan

 

1. Grant of Option.

 

This agreement evidences the grant by SRA International, Inc., a Delaware
corporation (the “Company”), on [Date] (the “Grant Date”) to [Name], an employee
of the Company or one of its wholly owned subsidiaries (the “Participant”), of
an option to purchase, in whole or in part, on the terms provided herein and in
the Company’s 2002 Stock Incentive Plan (the “Plan”), a total of [Number] shares
(the “Shares”) of class A common stock, $0.004 par value per share, of the
Company (“Common Stock”) at $[Price] per Share. Unless earlier terminated, this
option shall expire on [Date] (the “Final Exercise Date”).

 

It is intended that the option evidenced by this agreement shall not be an
incentive stock option as defined in Section 422 of the Internal Revenue Code of
1986, as amended, and any regulations promulgated thereunder (the “Code”).
Except as otherwise indicated by the context, the term “Participant”, as used in
this option, shall be deemed to include any person who acquires the right to
exercise this option validly under its terms.

 

2. Vesting Schedule.

 

This option will become exercisable (“vest”) as to [insert vesting provisions].

 

The right of exercise shall be cumulative so that to the extent the option is
not exercised in any period to the maximum extent permissible it shall continue
to be exercisable, in whole or in part, with respect to all shares for which it
is vested until the earlier of the Final Exercise Date or the termination of
this option under Section 3 hereof or the Plan.

 

In summary, the option may be exercisable to purchase the following numbers of
shares of Common Stock on the corresponding dates indicated:

 

[insert vesting table]

 

3. Exercise of Option.

 

(a) Form of Exercise. Each election to exercise this option shall be in writing
in the form attached hereto, signed by the Participant, and received by the
Company at its principal office, accompanied by this agreement, and payment in
full in the manner provided in the Plan. The Participant may purchase less than
the number of shares covered hereby, provided that no partial exercise of this
option may be for any fractional share or for fewer than ten whole shares.

 

(b) Continuous Relationship with the Company Required. Except as otherwise
provided in this Section 3, this option may not be exercised unless the
Participant, at the time he or she exercises this option, is, and has been at
all times since the Grant Date, an employee, officer or director of, or
consultant or advisor to, the Company or any parent or subsidiary of the Company
as defined in Section 424(e) or (f) of the Code (an “Eligible Participant”).



--------------------------------------------------------------------------------

(c) Termination of Relationship with the Company. If the Participant ceases to
be an Eligible Participant for any reason, then, except as provided in
paragraphs (d), (e) and (f) below, the right to exercise this option shall
terminate 60 days after such cessation (but in no event after the Final Exercise
Date), provided that this option shall be exercisable only to the extent that
the Participant was entitled to exercise this option on the date of such
cessation. Notwithstanding the foregoing, if the Participant, prior to the Final
Exercise Date, violates the non-competition or confidentiality provisions of any
employment contract, confidentiality and nondisclosure agreement or other
agreement between the Participant and the Company, the right to exercise this
option shall terminate immediately upon such violation.

 

(d) Exercise Period Upon Death or Disability. If the Participant dies or becomes
disabled (within the meaning of Section 22(e)(3) of the Code) prior to the Final
Exercise Date while he or she is an Eligible Participant and the Company has not
terminated such relationship for “cause” as specified in paragraph (f) below,
this option shall be exercisable, within the period of one year following the
date of death or disability of the Participant, by the Participant (or in the
case of death by an authorized transferee), provided that this option shall be
exercisable only to the extent that this option was exercisable by the
Participant on the date of his or her death or disability, and further provided
that this option shall not be exercisable after the Final Exercise Date.

 

(e) Exercise Period Upon Retirement. If the Participant ceases to be an Employee
of the Company by reason of the Employee’s retirement (under a retirement
program of the Company or as otherwise determined by the Board) prior to the
Final Exercise Date while he or she is an Eligible Participant and the Company
has not terminated such relationship for “cause” as specified in paragraph (f)
below, this option shall be exercisable, within the period of two years
following the date of retirement of the Participant, by the Participant,
provided that this option shall be exercisable only to the extent that this
option was exercisable by the Participant on the date of his or her retirement,
and further provided that this option shall not be exercisable after the Final
Exercise Date.

 

(f) Discharge for Cause. If the Participant, prior to the Final Exercise Date,
is discharged by the Company for “cause” (as defined below), the right to
exercise this option shall terminate immediately upon the effective date of such
discharge. “Cause” shall mean willful misconduct by the Participant or willful
failure by the Participant to perform his or her responsibilities to the Company
(including, without limitation, breach by the Participant of any provision of
any employment, consulting, advisory, nondisclosure, non-competition or other
similar agreement between the Participant and the Company), as determined by the
Company, which determination shall be conclusive. The Participant shall be
considered to have been discharged for “Cause” if the Company determines, within
30 days after the Participant’s resignation, that discharge for cause was
warranted.

 

-2-



--------------------------------------------------------------------------------

4. Withholding.

 

No Shares will be issued pursuant to the exercise of this option unless and
until the Participant pays to the Company, or makes provision satisfactory to
the Company for payment of, any federal, state or local withholding taxes
required by law to be withheld in respect of this option.

 

5. Nontransferability of Option.

 

This option may not be sold, assigned, transferred, pledged or otherwise
encumbered by the Participant, either voluntarily or by operation of law, except
by will or the laws of descent and distribution, and, during the lifetime of the
Participant, this option shall be exercisable only by the Participant.
Notwithstanding the foregoing, a Participant may transfer options to (1) a
grantor retained annuity trust and make subsequent transfers necessitated by
operation of that trust or (2) a revocable living trust, subject to procedures
and conditions established by the Company.

 

6. Provisions of the Plan.

 

This option is subject to the provisions of the Plan, a copy of which is
furnished to the Participant with this option.

 

-3-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this option to be executed under its
corporate seal by its duly authorized officer. This option shall take effect as
a sealed instrument.

 

Dated:                          ,             

 

By:

 

 

--------------------------------------------------------------------------------

   

Name:

       

Title:

   

 

PARTICIPANT’S ACCEPTANCE

 

The undersigned hereby accepts the foregoing option and agrees to the terms and
conditions thereof. The undersigned hereby acknowledges receipt of a copy of the
Company’s 2002 Stock Incentive Plan.

 

Dated:                          ,             

     

By:

 

 

--------------------------------------------------------------------------------

       

Name:

           

Address:

   

 

-4-